Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed June 06, 2022. As filed, claims 1, 2, 6, 10, 13-26 are pending. Claims 3-5, 7-9, 11, 12, 27-34 are canceled. 
Priority
This application filed 09/11/2020 Claims Priority from Provisional Application 63032070, filed 05/29/2020 Claims Priority from Provisional Application 62900152, filed 09/13/2019. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/25/2020, 02/18/2021, 06/06/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 6, 10, and 13-26, drawn to compounds of formula 1 and compositions thereof in the reply filed on 6/06/2022 is acknowledged.  
Applicant’s elect the species of the compound  described on Table 1 page 74 of the specification and instant claim 25 which corresponds to formula I-1 wherein Z is N; X is NH; R1 is 6 membered heteroaryl (pyridine) substituted by Rc=6 membered heterocycle; R2 is 9-membered ring and R3 is H.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Applicants indicated that claims 1, 2, 6, and 13-26 read on the elected species.
Applicants’ elected species is not allowable due to the following obviousness type rejection.  In searching for the elected species, prior art was identified which reads on the broader genus of the instantly claimed catalyst composition of formula (1).  Solely in an effort to expedite prosecution, the examiner has applied the prior art. 

Claim Objections
1.Instant claims 1,1 4, 15, 20,  and 25 are  objected for reciting improper Markush language: the recitation in claims for definition of variables of Markush formula “selected from” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." 
2. Claims 2, 6, 10, 18 are objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the claims should be amended to specify that variables R1, R2, Rc, q of the Markush structure of instant claims have the same definition as provide din claim1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 1-2, 14, 16, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017147328 by Pandey, 08/31/2017 (cited in PTO-892 attached herewith). This rejection is applied to the broader genus claimed.
The ‘328 publication teach compound 24 on Example 14 on [0243]  shown below as displayed in Registry data base which anticipate the claimed  compounds of formula I wherein variables are as following: Z is CR and R is H;  X= -O -; R1 is 6 membered saturated heterocycle: piperidinyl of instant claims 1, 2, 14 and 16; R2 is 6 membered saturated ring with two heteroatoms, piperazine; R3=hydrogen, m=1, q=0. The compound of prior art corresponds to claimed formula V in clam 2 wherein X= -O -; R1 is 6 membered saturated heterocycle piperidine; R2 is 6 membered saturated ring with two heteroatoms, piperazine (instant claim 20).
RN   2128283-93-0  CAPLUS
CN   1H-Isoindol-1-one, 2,3-dihydro-4-(1-piperazinyl)-7-(4-piperidinyloxy)- 
     (CA INDEX NAME)
  

    PNG
    media_image2.png
    355
    251
    media_image2.png
    Greyscale

Regarding instant claim 26, the prior art teach pharmaceutical composition comprising the compound and pharmaceutically acceptable carrier, adjuvant, or vehicle on page 74.
 Therefore, the prior art teach the limitations of instant claims. 
2. Claims 1-2, 14, 16, 17, and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20160311772, Choi et al. 10/27/2016 (cited in PTO-892 attached herewith). This rejection is applied to the broader genus claimed.
The ‘772 publication teach compounds of formula reproduced below:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Disclosed on [0072] of the reference is compound (1) N-(7-(2-ethylphenyl)-3-oxoisoindolin-4-yl) benzamide and example 1 [0650] shown below as displayed in Registry data base. The compound of prior art which corresponds to the claimed  compounds of formula I wherein variables are as following: Z is CR and R is H;  X= -N(R )(C(O) and R is H-; R1 is phenyl (instant claims 1, 2, 14, 16, 17); R2 is phenyl substituted by q Rc, q=1, Rc is C2 alkyl; R3=hydrogen, m=1. The compound of prior art corresponds to claimed formula V in clam 2 wherein carriable X= -N(R )(C(O) and R is H-; R1 is phenyl (instant claims 1, 2, 14, 16, 17); R2 is phenyl substituted by q Rc, q=1, Rc is C2 alkyl;
RN   2030176-24-8  CAPLUS
CN   Benzamide, N-[7-(2-ethylphenyl)-2,3-dihydro-3-oxo-1H-isoindol-4-yl]-  (CA
     INDEX NAME)

    PNG
    media_image4.png
    326
    271
    media_image4.png
    Greyscale

The reference teach examples 2 [0654] compound N-(7-(3-isopropylphenyl)-3-oxoisoindolin-4-yl)benzamide and on example 3 on [0656] compound N-(7-( 4-(tert-butyl)phenyl)-3-oxoisoindolin-4-yl) Benzamide shown below as displayed in Registry data base. The compounds of prior art which correspond to the claimed  compounds of formula I wherein variables are as following: Z is CR and R is H;  X= -N(R )(C(O) and R is H-; R1 is phenyl (instant claim 1, 14, 17); R2 is phenyl substituted by q Rc, q=1, Rc is C3 alkyl or C4 alkyl; R3=hydrogen, m=1. The compound of prior art corresponds to claimed formula V in clam 2 wherein carriable X= -N(R )(C(O) and R is H-; R1 is phenyl (instant claim 1, 14, 17); R2 is phenyl substituted by q Rc, q=1, Rc is C3 alkyl or C4 alkyl;

RN   2030176-25-9  CAPLUS
CN   Benzamide, N-[2,3-dihydro-7-[3-(1-methylethyl)phenyl]-3-oxo-1H-isoindol-4-
     yl]-  (CA INDEX NAME)

    PNG
    media_image5.png
    356
    271
    media_image5.png
    Greyscale

RN   2030176-26-0  CAPLUS
CN   Benzamide, N-[7-[4-(1,1-dimethylethyl)phenyl]-2,3-dihydro-3-oxo-1H-
     isoindol-4-yl]-  (CA INDEX NAME)

    PNG
    media_image6.png
    394
    271
    media_image6.png
    Greyscale

  

Regarding instant claim 26, the prior art teach pharmaceutical composition comprising the compound and pharmaceutically acceptable additives on [0571]-[0573].
 Therefore, the prior art teach the limitations of instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 13-20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2017147328 by Pandey, 08/31/2017 (cited in PTO-892 attached herewith).
The ‘328 publication teach compounds of formula (I) as potential pharmacotherapeutic agents 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 which encompass the claimed compounds when ring B is five- -membered ring, X1, is CR2, X4 is -C(O); X2 is NH; X5 is CH, X 6 is CH or Z and X7 is CH – which corresponds to core structures of claimed formula I:  1H-isoindol-1-one when Z is CH claimed formula I 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; or 2,3-dihydro-1H-pyrrolo[3,4-c]pyridin-1-one when Z is N in claimed formula I 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
; 
 Ring A is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Ring A corresponds to variable R2 of claimed formula I;

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

L corresponds to variable X of claimed formula I; 
R3 is C-6 alkyl; C3.10 cycloalkyl, aryl, heteroalkyl, heterocyclyl, or heteroaryl; R3 corresponds to variable R1 of claimed formula I;
 R2 is hydrogen; C1•6 alkyl;  R2 corresponds to variable R3 of claimed formula I.
 Regarding instant claims 15-19, the prior art teach pyrimidinyl as heteroaryl at position R3 corresponds to variable R1 of claimed formula I.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The ‘328 publication teach compound 24 on Example 14 on [0243]  shown below as displayed in Registry data base which anticipate the claimed  compounds of formula I wherein variables are as following: Z is CR;R=H;  X= -O -; R1 is 6 membered saturated heterocycle piperidinyl of instant claims 14-19; R2 is 6 membered saturated ring with two heteroatoms, piperazine; R3=hydrogen. The compound of prior art corresponds to claimed formula V in clam 2 wherein X= -O -; R1 is 6 membered saturated heterocycle piperidine; R2 is 6 membered saturated ring with two heteroatoms, piperazine.
RN   2128283-93-0  CAPLUS
CN   1H-Isoindol-1-one, 2,3-dihydro-4-(1-piperazinyl)-7-(4-piperidinyloxy)- 
     (CA INDEX NAME)
  

    PNG
    media_image2.png
    355
    251
    media_image2.png
    Greyscale

Regarding instant claim 26, the prior art teach pharmaceutical composition comprising the compound and pharmaceutically acceptable carrier, adjuvant, or vehicle on page 74.
 	The ‘328 publication teach on [0002]-[0006] that a medicament for the treatment of a disease, disorder or condition that is mediated, at least in part, by PCSK9 , same utility as instant application. 
The difference between the prior art and the instant is that the prior art does not teach preparative example of  compound wherein in formula (I) variables X6 is NH.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables  on the core structure as X5 and X6 are either CR2 or N;  (i.e. Z in the instant application).  In other words, the  ‘328 publication  which describe  compounds  that are potential drugs in treating diseases, showing the same utility as instant application,  and  the prior art  as a whole suggests that variables X5, X6 as CH- or N- may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the structural motif  
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
and/or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
at the same site of core structure and have reasonable expectation of success in obtaining claimed  compounds suitable as pharmaceuticals. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1, 2, 6, 10, 13-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7-19 of copending Application No.17/653,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with applicants’ instantly claimed invention. The compounds of the copending application are encompassed by Markush formula I of instant claims. The copending application provides in claim 18 the compound of formula I-1 which teach instantly claimed compound of formula I-1 and Applicant’s  elected species.
This is a provisional nonstatutory double patenting rejection.
2.Claims 1, 2, 10, 13-20, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.11078201. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with applicants’ instantly claimed invention. The compounds of the ‘201 patent are encompassed by Markush formula I of instant claims. 
3.Claims 1, 2, 10, 13-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11021481.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with applicants’ instantly claimed invention. The compounds of the ‘481 patent are encompassed by Markush formula I of instant claims.
4.Claims 1, 2, 13-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11034694.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with applicants’ instantly claimed invention. The compounds of the ‘694 patent are encompassed by Markush formula I of instant claims.
5.Claims 1, 2, 13-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11028085.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with applicants’ instantly claimed invention. The compounds of the ‘085 patent are encompassed by Markush formula I of instant claims.
6.Claims 1, 2, 13-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35-64 of SN 17/305,632.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with applicants’ instantly claimed invention. The compounds of the SN 17/305,632 are encompassed by Markush formula I of instant claims.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0287370 Al, which  teach compounds of formula shown below

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


Conclusion
Claims 1, 2, 6, 10, 13-26 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622